Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1, 3-4 and 8-13 are pending in the application. Claims 10-13 are withdrawn. Claims 1, 3-4 and 8-9 are under examination.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The drawings in this application have been accepted.  No further action by Applicant is required.

Election/Restrictions
Applicant’s election without traverse of claims 1-9, Group I is acknowledged.
Claims 10-13, Group II is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/26/21.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-4, 8 and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to natural phenomenon without significantly more. 
Claim 1 is drawn to a composition in a form of a pharmaceutical composition or a food composition, comprising a biological pure culture of Lactobacillus fermentum strain V3 (the strain V3) and at least one of a pharmaceutically acceptable carrier, a pharmaceutically acceptable excipient, or a suitable drinkable liquid, in which the strain V3 is at Deutsche Sammlung von Mikroorganismen und Zellkulturen GmbH, Germany with deposit number DSM33166 on May 28, 2019.
The claims are drawn to a composition of matter.
The claims recites a natural phenomenon which is a product of nature (step 2A prong one):
 The products of nature recited in claim 1 are a combination of naturally occurring bacteria and a naturally occurring excipient/carrier/suitable drinkable liquid such as water. The V3 strain is isolated from microbial flora of dried bamboo shoots. The closest natural counterpart to the claimed combination is the individual nature-based components of the combination.  See, e.g., Funk Bros., 333 U.S. at 130, 76 USPQ at 281 (comparing claimed mixture of bacterial species to each species as it occurs in nature); Ambry Genetics, 774 F.3d at 760, 113 USPQ2d at 1244 (although claimed as a pair, individual primer molecules were compared to corresponding segments of naturally occurring gene sequence); In re Bhagat, 726 Fed. Appx. 772, 778-79 (Fed. Cir. 2018) (non-precedential) (comparing claimed mixture of lipids with particular lipid profile to "naturally occurring lipid profiles of walnut oil and olive oil").
e.g., Ambry Genetics, 774 F.3d at 760, 113 USPQ2d at 1244 ("Contrary to Myriad's argument, it makes no difference that the identified gene sequences are synthetically replicated. As the Supreme Court made clear, neither naturally occurring compositions of matter, nor synthetically created compositions that are structurally identical to the naturally occurring compositions, are patent eligible."). Each bacteria is a natural phenomenon. See Myriad Genetics, Inc., 569 U.S. at 590-91, 106 USPQ2d at 1979 (claims to isolated DNA held ineligible because they "claim naturally occurring phenomena" and are "squarely within the law of nature exception").
The courts have emphasized that to show a marked difference, a characteristic must be changed as compared to nature, and cannot be an inherent or innate characteristic of the naturally occurring counterpart or an incidental change in a characteristic of the naturally occurring counterpart. Myriad, 569 U.S. at 580, 106 USPQ2d at 1974-75. Thus, in order to be markedly different, applicant must have caused the claimed product to possess at least one characteristic that is different from that of the natural counterpart. 
When comparing each product to its naturally occurring counterpart, the bacteria and naturally occurring excipient or carrier or suitable drinkable liquid does not show a markedly different characteristic as compared to the natural counterpart as it exists in nature and there is no evidence that Applicant has caused the claimed bacteria to possess at least one characteristic that is different from that of the corresponding natural counterpart. Any ability of the bacteria to treat or prevent cancer is an inherent or innate characteristic of the bacteria.
	
Step 2A prong 2: Claim 1 and 8-9 as a whole do not recite additional elements that integrate the two products of nature exceptions into a practical application of the combination of exceptions. A claim that integrates a judicial exception into a practical 
Claims 8-9 recites intended use of the product of nature exception. An intended use of the judicial exception merely indicates how the claimed invention might be used. There is nothing in claim 8-9 that applies or uses the recited judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition. In order to qualify as a "treatment" or "prophylaxis" limitation for purposes of this consideration, the claim limitation in question must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition. An example of such a limitation is a step of "administering amazonic acid to a patient" or a step of "administering a course of plasmapheresis to a patient." If the limitation does not actually provide a treatment or prophylaxis, e.g., it is merely an intended use of the claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the "treatment or prophylaxis" consideration. See MPEP 2106.4 (d)(2).
	
	
STEP2B: The claims does/do not include additional elements that are sufficient to amount to an inventive concept. Limitations that the courts have found to qualify as “significantly more” when recited in a claim with a judicial exception include: Improvements to the functioning of a computer;  Improvements to any other technology or technical field; Applying the judicial exception with, or by use of, a particular machine; Effecting a transformation or reduction of a particular article to a different state or thing; adding a specific limitation other than what is well-understood, routine, conventional activity in the field, or adding unconventional steps that confine the claim to a particular useful application; or other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, e.g., an immunization step that integrates an abstract idea of data comparison into a specific process of immunizing that lowers the risk that immunized patients will later develop Classen Immunotherapies Inc. v. Biogen IDEC, 659 F.3d 1057, 1066-68, 100 USPQ2d 1492, 1499-1502 (Fed. Cir. 2011).
	Limitations that generally link the use of the judicial exception to a particular technological environment or field of use are not sufficient to amount to an inventive concept.
With respect to claim 3-4 wherein the bacteria is heat-inactivated: heat inactivation of bacteria is “well-understood, routine, conventional activity already engaged in by the scientific community”.  Routine processes such as these do not transform patent ineligible natural products into patent eligible subject matter according to the Supreme Court.
This should be contrasted with cases like Chakrabarty where the Supreme Court found that, in contrast to the mixture of bacteria in Funk Brothers, “the patentee ha[d] produced a new bacterium with markedly different characteristics from any found in nature and one having the potential for significant utility.” Diamond v. Chakrabarty, 447 U.S. 303, 310 (1980). In Chakrabarty, scientists added four plasmids to a bacterium, which enabled it to break down various components of crude oil. 447 U.S., at 305, 100 S. Ct. 2204, 65 L. Ed. 2d 144 and n. 1. The Court held that this modified bacterium was patentable. It explained that the patent claim was “not to a hitherto unknown natural phenomenon, but to a non-naturally occurring manufacture or composition of matter -- a product of human ingenuity ‘having a distinctive name, character [and] use.' ” Id., at 309-310, 100 S. Ct. 2204, 65 L. Ed. 2d 144 (quoting Hartranft v. Wiegmann, 121 U. S. 609, 615, 7 S.Ct. 1240, 30 L. Ed. 1012 (1887)). That is, the Chakrabarty bacterium possessed markedly different characteristics from any found in nature due to the additional plasmids and resultant capacity for degrading oil. 447 U. S., at 310, 100 S. Ct. 2204, 65 L. Ed. 2d 144. 
In the present, it is not clear that the heat-inactivated V3 strain has “markedly different” properties as compared to the natural counterpart that is not heat-inactivated.  

	
	
	
	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4 and 8-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. This is a biological deposit rejection.
The specification lacks complete deposit information for the deposit of L. fermentum V3 with deposit number DSM33166.  Because it is not clear that the bacteria with the properties of L. fermentum V3  with deposit number DSM33166 are known and L. fermentum V3  with deposit number DSM33166, a suitable deposit for patent purposes is required.  Exact replication of each of the bacteria is an unpredictable event. 
	Applicant's referral to the deposit of said strain is an insufficient assurance that all required deposits have been made and all the conditions of 37 CFR §1.801-1.809 have been met.
	If the deposit has been made under the provisions of the Budapest Treaty, filing of an affidavit or declaration by applicant or assignees or a statement by an attorney of record who has authority and control over the conditions of deposit over his or her signature and registration number stating that the deposit has been accepted by an International Depository Authority under the provisions of the Budapest Treaty, that all restrictions upon public access to the deposit will be irrevocably removed upon the grant of a patent on this application and that the deposit will be replaced if viable samples cannot be dispensed by the depository is required.  This requirement is necessary when deposits are made under the provisions of the Budapest Treaty as the Treaty leaves this specific matter to the discretion of each State.  Amendment of the specification to recite the date of deposit and the complete name and full street address of the depository is required.
	If the deposits have not been made under the provisions of the Budapest Treaty, then in order to certify that the deposits comply with the criteria set forth in 37 CFR §1.801-1.809, assurances regarding availability and permanency of deposits are required.  Such assurance may be in the form of an affidavit or declaration by applicants or assignees or in the form of a statement by an attorney of record who has the authority and control over the conditions of deposit over his or her signature and registration number averring:
	(a) during the pendency of this application, access to the deposits will be afforded to the Commissioner upon request;
	(b) all restrictions upon the availability to the public of the deposited biological 
	(c) the deposits will be maintained in a public depository for a period of at least thirty years from the date of deposit or for the enforceable life of the patent of or for a period of five years after the date of the most recent request for the furnishing of a sample of the deposited biological material, whichever is longest; and 
	(d) the deposits will be replaced if they should become nonviable or non-replicable.
	In addition, a deposit of biological material that is capable of self-replication either directly or indirectly must be viable at the time of deposit and during the term of deposit.  Viability may be tested by the depository.  The test must conclude only that the deposited material is capable of reproduction.  A viability statement for each deposit of a biological material not made under the Budapest Treaty must be filed in the application and must contain:
	1) The name and address of the depository;
	2) The name and address of the depositor;
	3) The date of deposit;
4) The identity of the deposit and the accession number given by the depository;
	5) The date of the viability test;
	6) The procedures used to obtain a sample if the test is not done by the depository; and 
	7) A statement that the deposit is capable of reproduction.
	 As a possible means for completing the record, applicant may submit a copy of the contract with the depository for deposit and maintenance of each deposit.
	Applicant's attention is directed to In re Lundack, 773 F.2d. 1216, 227 USPQ 90 (CAFC 1985) and 37 CFR §1.801-1.809 for further information concerning deposit practice. 


s 8-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating cancer using the composition comprising the L. fermentum V3 strain, does not reasonably provide enablement for  preventing cancer using the composition comprising the L. fermentum V3 strain.
 The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Enablement is considered in view of the Wands factors (MPEP 2164.01(A)). These include: nature of the invention, breadth of the claims, guidance of the specification, the existence of working examples, state of the art, predictability of the art and the amount of experimentation necessary.  All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below. 
Nature of the Invention
The claims are drawn to:
A composition in a form of a pharmaceutical composition or a food composition, comprising a biological pure culture of Lactobacillus fermentum strain V3 (the strain V3) and at least one of a pharmaceutically acceptable carrier, a pharmaceutically acceptable excipient, or a suitable drinkable liquid, in which the strain V3 is at Deutsche Sammlung von Mikroorganismen und Zellkulturen GmbH, Germany with deposit number DSM33166 on May 28, 2019 which is suitable for use in treatment or prevention of a cancer (claim 8); wherein the cancer is selected from the group consisting of colorectal cancer, esophageal cancer and gastric cancer (claim 9).
Breadth of the Claims

 The breadth of cancer includes metastatic melanoma, breast cancer, ovarian cancer, cervical cancer, neuroblastoma, glioblastoma, carcinoma, lung cancer, chronic lymphocyte leukemia, prostate cancer, lymphoma, gastric cancer, colorectal cancer or hematological malignancies.
Guidance in the Specification/The Existence of Working Examples
The specification disclose that the V3 strain significantly reduced the number of colorectal tumors in a mice model. See paragraph 65 and figure 6.
The experiments set forth in the specification did not show that the V3 strain prevented colorectal cancer or any other cancer. 
The specification does not correlate any immune response or any other biochemical activity elicited by the V3 strain with preventing of the full scope of cancer.
State of the Art and Predictability of the Art 
Cancer is a molecularly heterogeneous disease and there are in existence various types of tumors with different histopathologies, genetic and epigenetic variations and clinical outcomes. Ferreira et al (Ferreira, Daniela & Adega, Filomena & Chaves, Raquel. (2013). The Importance of Cancer Cell Lines as in vitro Models in Cancer Methylome Analysis and Anticancer Drugs Testing. 10.5772/1745).
Heterogeneity between and within these diseases seems to preclude any universal treatment against cancer (Corcos et al. Cancer Medicine 2013; 2(4):421-426).
The prevention of cancer is difficult for various reasons. See Chakraborty et al. ecancer 2012, 6:ed16 DOI:10.3332/ecancer.2012.ed16.
The specification does not correlate the various in vitro effects of said V3 strain o with prevention of various types of cancer in their respective in vivo models.
Bacteriotherapy has been utilized throughout history for treatment of cancer and different species have shown unexpected potential in invasion and colonization of solid tumors, resulting in tumor suppression (Yaghoubi et al. BBA Reviews on Cancer. 1874 (2020) 188388 pages 1-17).
However, the field of cancer bacteriotherapy is still novel and despite the promising in vitro and in vivo results of bacteriotherapy for cancer, merely a few studies have led to clinical trials via the stated experiments and the efficacy of cancer bacteriotherapy on different cancer cells has to be investigated in clinical trials. See Yaghoubi et al under “conclusions and perspective”.
It is art recognized that for any novel therapy, the transition from the laboratory to the clinic is a quantum leap and results obtained under controlled conditions and in inbred animals often differ from the clinical response in patients (see under introduction - Chatterjee et al. Cancer Immunol Immunother. 1994 38:75-82).
Thus, for an unpredictable and very complex art which is the prevention of cancer more guidance and working example is needed and one of skill in the art as of the effective filing date would conclude that the reduction of the number of colorectal tumors in a mice model may not correlate with prevention of any kind of cancer.
In view of the above considerations, the specification is not enabled for the full scope of the claims. The specification, while being enabling for treating cancer using the composition comprising the L. fermentum V3 strain, does not reasonably provide enablement for preventing cancer using the composition comprising the L. fermentum V3 strain.
Status of the Claims

Claims 1, 3-4 and 8-9 are rejected. Claims 10-13 are withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645